UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 Deutsche Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2015(Unaudited) Deutsche European Equity Fund Shares Value ($) Common Stocks 89.7% Australia 0.0% South32 Ltd.*(Cost $9,851) Belgium 4.0% Anheuser-Busch InBev NV KBC Groep NV (Cost $992,119) Denmark 1.1% Novo Nordisk A/S ''B"(Cost $269,287) Finland 1.9% Sampo Oyj "A" Stora Enso Oyj "R" (Cost $505,048) France 11.6% AXA SA BNP Paribas SA Essilor International SA L'Oreal SA Orange SA Renault SA Societe Generale SA Vinci SA Zodiac Aerospace (Cost $2,960,340) Germany 15.2% BASF SE Bayer AG (Registered) Daimler AG (Registered) Deutsche Post AG (Registered) Deutsche Telekom AG (Registered) Fresenius SE & Co. KGaA GEA Group AG HeidelbergCement AG Merck KGaA SAP SE Telefonica Deutschland Holding AG United Internet AG (Registered) (Cost $3,924,843) Ireland 0.9% Experian PLC (a) (Cost $208,707) Italy 6.2% Anima Holding SpA Enel SpA Intesa Sanpaolo SpA Luxottica Group SpA (Cost $1,505,517) Netherlands 8.3% ASML Holding NV ING Groep NV (CVA) Royal Dutch Shell PLC "A" (a) Royal Dutch Shell PLC "B" (Cost $2,060,004) Norway 2.4% DNB ASA Telenor ASA (Cost $585,250) Spain 6.9% Ferrovial SA Gamesa Corp. Tecnologica SA* Inditex SA NH Hotel Group SA* (Cost $1,678,290) Sweden 1.4% Nordea Bank AB Skandinaviska Enskilda Banken AB "A" (Cost $356,856) Switzerland 9.8% Dufry AG (Registered)* Nestle SA (Registered) Novartis AG (Registered) Roche Holding AG (Genusschein) Straumann Holding AG (Registered) UBS Group AG (Registered)* (Cost $2,459,697) United Kingdom 20.0% BHP Billiton PLC British Land Co. PLC (REIT) Burberry Group PLC Compass Group PLC International Consolidated Airlines Group SA* ITV PLC Lloyds Banking Group PLC Next PLC Reckitt Benckiser Group PLC Rio Tinto PLC Unilever NV (CVA) Vodafone Group PLC Whitbread PLC (Cost $5,011,393) Total Common Stocks (Cost $22,527,202) Preferred Stocks 2.1% Germany Henkel AG & Co. KGaA Volkswagen AG Total Preferred Stocks (Cost $546,074) Cash Equivalents 7.2% Central Cash Management Fund, 0.09% (b) (Cost $1,850,284) % of Net Assets Value ($) Total Investment Portfolio (Cost $24,923,560) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $24,923,560.At May 31, 2015, net unrealized appreciation for all securities based on tax cost was $567,723.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $840,436 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $272,713. (a) Listed on the London Stock Exchange. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. CVA: Certificaten Van Aandelen (Certificate of Stock) REIT: Real Estate Investment Trust At May 31, 2015, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Euro Stoxx 50 Index EUR 6/19/2015 30 ) As of May 31, 2015, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR GBP 6/26/2015 Merrill Lynch & Co., Inc. Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty EUR USD 6/30/2015 ) UBS AG Currency Abbreviations EUR Euro GBP British Pound USD United States Dollar At May 31, 2015 the Deutsche European Equity Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Preferred Stock Financials 23.0 % Consumer Discretionary 15.0 % Health Care 14.6 % Industrials 10.9 % Consumer Staples 10.8 % Telecommunication Services 10.1 % Materials 6.3 % Information Technology 4.1 % Energy 3.2 % Utilities 2.0 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
